 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8

 9
     MARK GUZY,                                 ) Case No.: 3:19-CV-00129-RCJ-CBC
10                                              )
                                                ) ORDER
                         Plaintiff,             )
11
                                                )
12   Vs.                                        )
                                                )
13   MARY ANN GUZY,                             )
                                                )
14                                              )
                         Defendant.             )
15                                              )

16

17         IT IS HEREBY ORDERED that Plaintiff shall serve Defendant Mary Ann Guzy

18   with a copy of this order and the below enumerated docket entries on or before 5:00
19
     P.M., Friday, March 8, 2019:
20
           1.    Complaint (ECF No. 1);
21
           2.    Motion for Temporary Restraining Order (ECF No. 7); and
22

23         3.    Motion for Preliminary Injunction (ECF No. 8).

24         IT IS FURTHER ORDERED that Defendant shall file a response to the Motion for
25
     Temporary Restraining Order (ECF No. 7) on or before 5:00 P.M. Wednesday, March
26
     13, 2019.
27

28
 1         IT IS FURTHER ORDERED that oral argument is set for 1:30 P.M., Tuesday,
 2
     March 19, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
 3
           IT IS SO ORDERED this 8th day of March, 2019.
 4

 5

 6
                                              ROBERT C. JONES
 7
                                              Senior District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
